Citation Nr: 0728292	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  In March 2004, the 
RO granted service connection for PTSD.  The RO evaluated 
this disability as 30 percent disabling, and assigned an 
effective date for service connection (and the 30 percent 
rating) of November 19, 2003.  The veteran appealed the issue 
of entitlement to a higher initial evaluation.  In a rating 
decision, dated in August 2006, the RO increased the 
veteran's evaluation to 50 percent, and assigned an effective 
date for the 50 percent rating of November 19, 2003.  
However, since this increase did not constitute a full grant 
of the benefit sought, the higher initial evaluation issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In October 2004, the RO denied the veteran's claim 
for service connection for bilateral hearing loss.  

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c).

A claim for service connection for tinnitus is referred to 
the RO for appropriate action.  See Hearing transcript dated 
May 14, 2007, page 6.

The veteran's claim of entitlement to an initial evaluation 
in excess of 50 percent for service-connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has bilateral hearing loss as a result of his 
service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss as the result of 
disease or injury during his active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
bilateral hearing loss.  At his hearing held in May 2007, he 
testified that during service he was exposed to loud noise in 
the form of small arms, rocket and mortar fire, as well as 
explosions from mines.  He further testified that following 
separation from service he worked as a machinist, and that he 
wore ear protection.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The Board notes that that service connection is currently in 
effect for PTSD based upon participation in combat in 
Vietnam.  In addition, the veteran's DD-214 indicates that he 
was awarded the Vietnam Campaign Medal, the Vietnam Service 
Medal, and the Combat Infantryman Badge.  The veteran's 
personnel file shows that he served in Vietnam, with infantry 
units, between December 1966 and December 1967.  Accordingly, 
participation in combat is established and the veteran is 
entitled to the presumptions at 38 U.S.C.A. § 1154(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

The veteran's service medical records do not show treatment 
for hearing loss.  The veteran's separation examination 
report, dated in December 1967, contains an audiogram which 
does not show that he had hearing loss as defined by 38 
C.F.R. § 3.385.  His ears and drums were clinically evaluated 
as normal.  In an accompanying "report of medical history," 
the veteran denied having hearing loss, but reported a 
history of running ears, and ear trouble.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1968 and 2006.  A private audiogram, 
dated in January 1968, contains only charted results.  A 
private audiogram, dated in July 1985, contains only charted 
results.  The report notes that the veteran had normal 
bilateral hearing for low-pitched tones, that he had a 
moderate amount of hearing loss in the left ear for high-
pitched tones, and that he had severe loss for high-pitched 
tones in the right ear.  

A VA audiogram, dated in August 2004, shows that the veteran 
has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
A VA audiogram, dated in October 2004, also shows that the 
veteran has bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  The examiner noted that a comparison of the 
veteran's audiogram results upon entrance and separation from 
service did not show a decrease in hearing, and that the 
veteran had normal hearing upon separation from service.  The 
examiner stated that given the veteran's normal hearing 
through 4,000 Hz at separation from service and his 30-year 
history of occupational noise exposure, it was less likely 
than not that his high frequency sensorineural hearing loss 
was related to his military noise exposure.  

The veteran has submitted a number of articles concerning 
hearing loss which state that hearing loss can be induced by 
exposure to loud noises, and which places gunshot noise at 
the high end of the spectrum of loud noises.  

A statement from the veteran's wife, dated in August 2004, 
shows that she asserts that the veteran had hearing loss upon 
his return from the service.  

A lay statement from L.H. shows that the author asserts that 
he served with the veteran in Vietnam, and that they were 
exposed to combat on almost a daily basis, to include rocket-
propelled grenades, and mine explosions targeting their 
unit's armored vehicles.  He states that the veteran often 
manned an M-60 machine gun.

A statement from a physician, and a physician's assistant, at 
the Northeast Ear, Nose, and Throat (NENT), dated in August 
2006, states that they have been treating the veteran since 
2005, that he has bilateral severe sensorineural hearing loss 
above 2,000 Hz.  They state that the veteran had presented 
them with old records from his previous ear, nose and throat 
health care provider, as well as an audiogram dated in 
January 1968, and that this audiogram shows that he had high 
frequency sensorineural hearing loss which is still present.  
The statement notes that the veteran was exposed to loud 
noises during combat in Vietnam, and that the veteran's high 
frequency sensorineural hearing loss was "most likely 
attributed both to acoustic trauma as well as noise 
exposure."  

The Board finds that service connection for bilateral hearing 
loss is warranted.  In this case, the veteran was exposed to 
loud noise during combat in Vietnam.  In a competent medical 
opinion, an audiogram dated in January 1968 (i.e., one month 
after separation from service) has been interpreted to show 
that he had high frequency sensorineural hearing loss.  In 
addition, the July 1985 audiogram is evidence of continued 
hearing loss, and the statement from the NENT physician (and 
the physician's assistant) essentially asserts that the 
veteran had high frequency sensorineural hearing loss as of 
January 1968, and that his hearing loss is due to his 
service.  

Although the Board has considered the October 2004 VA 
opinion, that the examiner's conclusion was based, at least 
in part, on the assertion that the veteran had a "30-year 
history" of occupational noise exposure.  When read in 
context, the inference is that hearing loss was not shown for 
30 years after separation from service.  However, the 
examiner did not discuss the evidence indicating that the 
veteran had hearing loss as early as January 1968, or, in the 
alternative, July 1985.  See January 1968 and July 1985 
audiograms.  In summary, bilateral hearing loss was 
demonstrated within one year of separation from service, and 
the Board finds that the evidence is at least in equipoise, 
and that service connection for bilateral hearing loss is 
warranted.  

As the Board has granted the veteran's claim for service 
connection, a detailed discussion of the duty to notify and 
assist is unnecessary.  See 38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  Any potential failure of VA in fulfilling 
its duties to notify and assist the veteran is harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

During his hearing held in May 2007, the veteran stated that 
he was receiving weekly treatment at a VA Medical Center in 
New Bedford.  These records are not currently associated with 
the claims file, and the most current records of VA 
outpatient treatment in the claims file are dated no later 
than 2005.  On remand, an attempt should be made to obtain 
these records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
An additional VA psychiatric examination should also be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Providence and New Bedford VA Medical 
Centers, and from the New Bedford Vet 
Center, dated since June 2005.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
schedule the veteran for a VA psychiatric 
examination. The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  If it is not possible to assign a 
GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC).  The appellant should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


